PER CURIAM.
This appeal questions the correctness of the summary judgment rendered in favor of appellee in an action brought by appellant to recover damages for injuries sustained by him while riding as a passenger in appellee’s dune buggy when it dropped off a steep cliff or drop in the sand dunes, the existence of which was unknown to the appellee driver.
Since the injuries sustained by appellant occurred while the guest statute was still in effect, the issue before the trial court was whether appellee’s conduct amounted to gross negligence as revealed by the pleadings and depositions considered by the trial court.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact, and that appellee was entitled to judg*291ment as a matter of law. The judgment appealed is accordingly affirmed. See Carraway v. Revell, 116 So.23 16 (Fla.1959).
SPECTOR, C. J., and CARROLL, DONALD K., and RAWLS, JJ„ concur.